DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. Applicant argues that Bunker et al. does not disclose that at least a portion of the second portion of the first turbulator is located at a position on an inner side in a radial direction relative to the gas path face and that at least a portion of the first portion of the first turbulator is located at a position on an outer side in the radial direction.  Examiner disagrees.  As seen in the annotated Fig. 4 of Bunker et al. (below), it is shown that the turbulators of Bunker et al. show both a turbulator (A) wherein at least a portion of the second portion of the first turbulator is located at a position on an inner side in a radial direction relative to the gas path face and that at least a portion of the first portion of the first turbulator is located at a position on an outer side in the radial direction and a turbulator (B) wherein at least a portion of the second portion of the first turbulator is located at a position on an outer side in a radial direction relative to the gas path face and that at least a portion of the first portion of the first turbulator is located at a position on an inner side in the radial direction.

    PNG
    media_image1.png
    654
    596
    media_image1.png
    Greyscale

Annotated Fig. 4 of Bunker et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAP 2017/0234140 (Bunker et al. hereinafter).
With regard to claim 1, Bunker et al. discloses a turbine blade comprising:
a blade main body (92) that includes a cooling flow path (122) formed inside, through which a cooling medium flows;
a platform (98) that defines a gas path face; and
a plurality of turbulators (180) that are aligned in a flow direction of the cooling medium, project into the cooling flow path from an inner surface of the blade main body, and extend in a direction intersecting with the flow direction, wherein
at least one of the turbulators (180) is a first turbulator,
the first turbulator (180) includes a first portion (182) and a second portion (154), the first portion (182) having a projecting height from the inner surface that changes at a first change ratio along a direction intersecting with the flow direction, the second portion (154) having a connection point at which one end of the second portion (154) is connected to the first portion (182) and having a projecting height from the inner surface 
the first change ratio of the first portion (182) is 0 or has a value indicating that the projection height decreases as being closer to the second portion (154) (Fig.’s 4 and 8), and
at least a portion of the second portion (154) of the first turbulator is located at a position on an inner side in a radial direction relative to the gas path face when seen from the direction intersecting with the flow direction, and at least a portion of the first portion (182) of the first turbulator is located at a position on an outer side in the radial direction relative to the gas path face when seen from the direction intersecting with the flow direction (see Turbulator A of Annotated Fig. 4 of Bunker et al. above).
With regard to claim 3, Bunker et al. discloses the turbine blade according to claim 1, wherein the projecting height of the second portion (154) decreases as being farther from the first portion (182) (Fig. 8).
With regard to claim 4, Bunker et al. discloses the turbine blade according to claim 1, wherein an edge of the second portion (154) on a side opposite to the inner surface forms a circular arc shape being tangent to the inner surface when seen from the flow direction (Fig. 7).
With regard to claim 6, Bunker et al. discloses the turbine blade according to claim 1, wherein the first turbulator (180) is the turbulator located at a position closest to one side in the flow direction among the turbulators (Fig. 4).
With regard to claim 10, Bunker et al. discloses the turbine blade according to claim 1, wherein

the partition walls (130) include a first partition wall (130) close to the first portion (182) and a second partition wall (130) close to the second portion (154), and
a distance between the second partition wall (130) and the second portion (154) is larger than half of a distance between the first partition wall (130) and the connection point (Fig. 4).
With regard to claim 12, insofar as claim 12 is definite, Bunker et al. discloses the turbine blade according to claim 1, wherein
the cooling flow path is a first cooling flow path,
the blade main body has a second cooling flow path (any path 122 adjacent to another path 122 in Fig. 3) which includes turbulators projecting into the second cooling flow path, the turbulators of the second cooling flow path including no first turbulator, and 
at least a portion of the turbulators in the second cooling flow path is located at a position on the inner side in the radial direction relative to the gas path face which is a radial face of a gas path.
With regard to claim 14, Bunker et al. discloses a turbine comprising:
a rotor main body that rotates about an axial line (12); and
the turbine blade according to claim 1 that is provided on the rotor main body.
With regard to claim 15, Bunker et al. discloses a method for cooling a turbine blade,

a blade main body (92) that includes a cooling flow path (122) formed inside, through which a cooling medium flows;
a platform (98) that defines a gas path face; and
a plurality of turbulators (180) that are aligned in a flow direction of the cooling medium, project into the cooling flow path (122) from an inner surface of the blade main body, and extend in a direction intersecting with the flow direction,
at least one of the turbulators (180) being a first turbulator,
the first turbulator (180) including a first portion (182) and a second portion (154), the first portion (182) having a projecting height from the inner surface that changes at a first change ratio along a direction intersecting with the flow direction, the second portion (154) having a connection point at which one end of the second portion (154) is connected to the first portion (182) and having a projecting height from the inner side that changes at a second change ratio higher than the first change ratio along the direction intersecting with the flow direction,
the first change ratio of the first portion being 0 or having a value indicating that the projection height decreases as being closer to the second portion, and
at least a portion of the second portion (154) of the first turbulator being located at a position on an inner side in a radial direction relative to the gas path face when seen from the direction intersecting with the flow direction, and at least a portion of the first portion (182) of the first turbulator is located at a position on an outer side in the radial direction relative to the gas path face when seen from the direction intersecting with the flow direction (see Turbulator A of Annotated Fig. 4 of Bunker et al. above)

the method comprising:
cooling the blade main body by causing cooling air to flow through the cooling flow path (122); and
performing heat exchange between the blade main body and the cooling air while changing a flow direction of the cooling air by the first turbulator (180) and second turbulators other than the first turbulator, to cool the turbine blade.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. in view of USP 8,876,475 (Liang hereinafter).
With regard to claim 5
Liang teaches first and second portions of a turbulator in a cooling channel of a turbine blade being are connected to each other in a curved form (Fig.’s 5-7 and col. 3 lines 61-62).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Bunker et al. by providing that the first portion and the second portion of the first turbulator are connected to each other in a curved form as taught in Liang for the purposes of providing high velocity, low volume cooling air to more efficiently cool the blade (col. 2 line 60-col. 3 line7 of Liang).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. in view of USPAP 2016/0069194 (Bommisetty et al. hereinafter).
With regard to claim 7, Bunker et al. discloses all of the limitations except for wherein second turbulators other than the first turbulator among the turbulators each have a constant projecting height from the inner surface along the direction intersecting with the flow direction.  Bunker et al. only discloses a first turbulator or turbulators in and around the tip turn area of the cooling flow passage.
Bommisetty et al. teaches turbulators (311, 310b) in radially extending portions of a cooling flow passage interior of a blade (Fig. 2), and not in the tip turn area of the cooling flow passage.  These turbulators each have a constant projecting height from the inner surface along the direction intersecting with the flow direction
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Bunker et al. by second turbulators other than the first turbulator among the turbulators each have a constant projecting height from the inner surface along the direction intersecting with the flow direction as 
With regard to claim 8, the Bunker et al. modification with regard to claim 7 discloses the turbine blade according to claim 7, wherein edges of the first turbulator and each of the second turbulators on the inner surface side are parallel to each other (these sides are parallel to the interior wall of the turbine blade) and edges of the first turbulator and each of the second turbulators on a side farther from the inner surface are not parallel to each other (angled side 154 of Bunker et al. is non-parallel to all of the sides of the turbulators as seen in Bommisetty et al.).
With regard to claim 9, insofar as claim 9 is definite, the Bunker et al. modification with regard to claim 7 discloses the turbine blade according to claim 1, wherein
the blade main body includes a plurality of partition walls (130) dividing the cooling flow path into a plurality of cavities (122),
the plurality of turbulators includes second turbulators other than the first turbulator, and
wherein for each second turbulator, opposite ends of the second turbulator are respectively connected
to adjacent ones of the partition walls, or
to the inner surface of the blade main body on a leading edge side and to an adjacent one of the partition walls, or
to the inner surface on a trailing edge side and to an adjacent one of the partition walls.
Both ends of each of the second turbulators (as shown in Bommisetty et al.) other than the first turbulator (180) among the turbulators are connected to the partition walls (at 311), to the partition wall (130) and the inner surface of the blade main body on a leading edge side, or to the partition wall (130) and the inner surface on a trailing edge side (Fig.’s 2 and 3b of Bommisetty et al.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745